DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASON FOR ALLOWANCE
Claims 1-13, 15-23, 26-29 and 31-34 are allowed.
The reasons for allowance for the claims 1-10 were given in the previous office action filed on 8/13/2021.
The following is an examiner's statement of reasons for allowance: Claim 11 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein the first signal line and the second signal line are asymmetric with respect to a first virtual line between the first signal line and the second signal line, wherein the plurality of signal lines further include a third signal line located on one side of the second signal line with the first signal line therebetween, wherein each of the first signal line and the third signal line includes: an extension portion extending in the first direction; and a detouring portion connected to the extension portion and detouring around the first side of the first hole, and wherein a first connection point between the extension portion of the first signal line and the detouring portion of the first signal line, and a second connection point between the extension portion of the third signal line and the detouring portion of the third signal line are arranged along a first virtual oblique line that is oblique with respect to the first direction.  
The following is an examiner's statement of reasons for allowance: Claim 21 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein each of a first signal line of the plurality of signal lines and a second signal line of the plurality of signal lines and neighboring the first signal line extends in the first direction, the first signal line detours around a first side of the first hole, and the second signal line detours around a second side of the first hole opposite to the first side, wherein the first signal line and the second signal line are asymmetric with respect to a first virtual line between the first signal line and the second signal line, wherein the display panel includes: a substrate; a display layer on the substrate and including the plurality of display elements; and an encapsulation layer on the display layer, and wherein the first hole passes through a stacked structure including the substrate, the display layer, and the encapsulation layer.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The following is an examiner's statement of reasons for allowance: Claim 22 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein a display panel having a first hole and a second hole spaced apart from the first hole;-9- 115384699.3Appin No. 16/864,615Amdt date November 5, 2021Reply to Office action of August 13, 2021at least one component corresponding to the first hole of the display panel; and an additional component corresponding to the second hole, wherein the display panel includes: a plurality of display elements arranged two-dimensionally around the first hole; and a plurality of signal lines electrically connected 
The following is an examiner's statement of reasons for allowance: Claim 31 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein the second signal line detours around a second side of the first hole opposite to the first side, wherein the first signal line and the second signal line are asymmetric with respect to a first virtual line between the first signal line and the second signal line, and wherein the first signal line includes: a first conductive layer; and a second conductive layer located on the first conductive layer with an insulating layer therebetween, the second conductive layer being connected to the first conductive layer through a contact hole in the insulating layer.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The following is an examiner's statement of reasons for allowance: Claim 32 allowable because of the prior art, either singly or in combination, fails to anticipate or 
Claims 12-13, 15-20, 23, 26-29 and 33-34 depend from claim 11, 21, 22, 31 or 32 so they are allowable for the same reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYOUNG LEE/Primary Examiner, Art Unit 2895